JARED MORRIS, Plaintiff Below, Appellant,
v.
THETA VEST, INC., a Delaware corporation, and ANGOLA COMMUNITY PARTNERS, LLC, Defendants Below, Appellees.
No. 187, 2009.
Supreme Court of Delaware.
Submitted: July 22, 2009.
Decided: July 29, 2009.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
RANDY J. HOLLAND, Justice
This 29th day of July 2009, the Court having considered this matter on the briefs filed by the parties has determined that the final judgment of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its decision dated March 10, 2009.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.